Citation Nr: 1110535	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.     

2.  Entitlement to an increased rating for the residuals of a fracture of the right distal radius and ulnar styloid process, currently rated as 10 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active service from October 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2003 and April 2006 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.                

In March 2005, the Veteran testified at a hearing at the RO.  He also testified before the undersigned Veterans Law Judge (VLJ) at a hearing in Washington, D.C., in November 2007.  Copies of the transcripts of the aforementioned hearings are of record.   

By a February 2008 decision, the Board reopened the Veteran's claim for service connection for a back disability and remanded the underlying service connection claim for additional development.  The Board also remanded the Veteran's claims for an increased rating for his right wrist disability, and for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    

In a decision, dated in February 2009, the Board denied the following claims: (1) entitlement to service connection for a back disability, (2) entitlement to an evaluation in excess of 10 percent for the residuals of a fracture of the right distal radius and ulnar styloid process, and (3) entitlement to a TDIU rating.  The Veteran appealed the February 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  While this case was pending before the Court, the Office of General Counsel for VA, on behalf of VA, and the Veteran, by and through his attorney-representative, filed a Joint Motion for Remand (Joint Motion), dated in September 2010.  In an Order, also dated in September 2010, the Court granted the Joint Motion, vacated the Board's February 2009 decision, and remanded the case, pursuant to 38 U.S.C. § 7252(a), for compliance with the directive stipulated in the Joint Motion.  Copies of the Court's Order and the Joint Motion have been placed in the claims file.

By an April 2003 rating action, the RO granted service connection for right carpal tunnel syndrome (CTS), as secondary to the service-connected residuals of a fracture of the right distal radius and ulnar styloid process.  The RO assigned a 10 percent disability rating for the service-connected right CTS, effective from June 5, 2002.  In that same rating action, the RO also denied the Veteran's claim for an increased rating for his service-connected right wrist disability.  In March 2004, the Veteran filed a notice of disagreement (NOD) in which he disagreed with the effective date assigned for the grant of service connection for right CTS.  [The issue of entitlement to an effective date prior to June 5, 2002, for a grant of service connection for right CTS was subsequently denied in a February 2008 Board decision.]  He also disagreed with the denial of his increased rating claim and noted that a higher rating was warranted for his right wrist disability.  Given that the Veteran's right CTS is secondary to his right wrist disability, the Board construes his March 2004 statement as a timely NOD for the issue of entitlement to an initial rating in excess of 10 percent for right CTS.  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the aforementioned issue must be remanded.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

In this case, the Veteran contends that while he was in the military, he injured his back.  Specifically, he states that in January 1966, while he was stationed at Fort Dix, he was at a firing range when he slipped and fell on his back and leg.  He notes that the next day, he could not get out of bed.  According to the Veteran, when he was finally able to stand, he went to the hospital where he was examined and sent back to duty.  He reports that due to the in-service back injury, he developed chronic pain in his back.  The Veteran maintains that his back disability, currently diagnosed as degenerative joint and degenerative disc disease, is related to his claimed in-service back injury.   

The Veteran's service treatment records are negative for any complaints or findings of a back disability or injury.  However, the records reflect that in January 1966, the Veteran was treated for pain in the left upper femur area after falling in a ditch the previous day.  An x-ray was reported to be negative and it was noted that the Veteran had a bruise.   

In light of the above, although the Veteran's service treatment record are negative for any complaints or findings of a back disability or injury, they do show that he fell in January 1966 and developed pain in his left upper femur area.  In addition, the Veteran is competent as a layperson to report that on which he has personal knowledge, which would include the claimed in-service injury and his subsequent pain in his back.  See Layno v. Brown, 6 Vet. App.465, 470 (1994).  Thus, the Board accepts as true that the Veteran injured his back during service and subsequently developed chronic back pain.  Nevertheless, a symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).         

Private medical records from the Veteran's previous employment show that in November 1971, it was noted that the Veteran had chronic low back pain for two years.  Additional private medical records reflect that in June 1975, he was diagnosed with herniated disc at L-5, and underwent a lumbar laminectomy with excision of the herniated disc.  He subsequently underwent lumbar disc surgeries in 1980, 1981, 1984, 1986, and 1996.   

In August 2008, the Veteran underwent a VA examination.  At that time, he was diagnosed as status postoperative lumbosacral vertebra with x-rays showing extensive degenerative joint and degenerative disc disease.  The examiner opined that the Veteran's currently diagnosed back disability was not related to or caused by any problems he had while on active duty.  However, the rationale for the examiner's opinion was that there was no documentation of any back injuries or back problems noted in the Veteran's service treatment records.  Given that the Board accepts as true that the Veteran did injure his back during service and subsequently developed chronic back pain, the Board is of the opinion that a new VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of any currently diagnosed back disability.  

In the September 2010 Joint Motion, the parties recognized the Veteran's contention that his current back disability had its onset in service with an injury that occurred at Fort Dix, New Jersey, in January 1966.  In this regard, the parties noted that personnel records showed that the Veteran was assigned to Fort Dix from January 1966 to March 1966.  According to the parties, there was no evidence showing that any records were acquired from Fort Dix.  Thus, as additional action by the RO may be helpful in either obtaining such putative records, or documented information that the service treatment records cannot be obtained, the Board finds that further development in this regard is warranted.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).     

With respect to the claim for an increased rating for the residuals of a fracture of the right distal radius and ulnar styloid process, in the Joint Motion, the parties stated that the Veteran's most recent wrist examination was conducted in February 2003.  Subsequent to that examination, the Veteran indicated in a 2007 brief to the Board that he had to use a cane or walker, which increased the pain in his right wrist.  Therefore, in light of the Veteran's statements regarding the worsening of his symptoms, and given that his last VA examination to evaluate the severity of his right wrist disability was performed in February 2003, the RO must afford the Veteran a new examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior treatment, so that the evaluation of the claimed disability will be a fully informed one).

With respect to the Veteran's TDIU claim, the Board finds that the resolution of the Veteran's increased rating claim may impact the TDIU claim.  The Court has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board finds that an evaluation of TDIU is inextricably intertwined with the evaluation of the Veteran's service-connected right wrist disability.  Therefore, adjudication of the TDIU claim will be held in abeyance pending further development.

Finally, as explained in the Introduction of this decision, the Board construes the Veteran's March 2004 letter as a timely NOD for the issue of entitlement to an initial evaluation in excess of 10 percent for right CTS.  The RO has not yet issued a statement of the case (SOC) with respect to the aforementioned issue.  Under these circumstances, the Board must remand this issue so that the RO can provide the Veteran an SOC, and afford him an opportunity to perfect an appeal thereafter by filing a timely substantive appeal.  Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC to the Veteran that addresses the issue of entitlement to an initial evaluation in excess of 10 percent for right CTS.  The Veteran should also be informed of the requirements to perfect his appeal with respect to this issue.  If, and only if, the Veteran perfects an appeal by the submission of a timely substantive appeal, the aforementioned issue should be returned to the Board for appellate review.  38 C.F.R. §§ 20.202, 20.302 (2010).

2.  The RO should contact the National Personnel Records Center (NPRC) and request through appropriate channels medical treatment reports for the Veteran from the Fort Dix base hospital from January 1966 to March 1966.  The medical records obtained, if any, should be associated with the claims file.  If the records are unavailable, the Veteran and his attorney-representative should be so notified in writing.  

3.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination to ascertain the nature and etiology of any back disability, to specifically include degenerative joint and degenerative disc disease of the lumbar spine, and a VA orthopedic/neurological examination to determine the current severity of the Veteran's service-connected right wrist disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record.  All necessary special studies or tests are to be accomplished, to include x-rays if deemed necessary by the examiner.

After a review of examination findings and the entire evidence of record, the examiner should render an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed back disability, to specifically include degenerative joint and degenerative disc disease of the lumbar spine, is related to the Veteran's period of military service, to include his in-service back injury?  [Although the Veteran's service treatment records are negative for any findings of a back injury, the examiner should accept as true that the Veteran injured his back during service and subsequently developed chronic back pain.]     

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If no back disability is diagnosed or no link to military service is found, such findings and conclusions should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report.  

In regard to the service-connected right wrist disability, the examiner should provide specific findings of whether ankylosis of the right wrist is present, and if so, whether it is favorable or unfavorable.  If ankylosis is found to be favorable, the examiner should state at what range it is ankylosed (e.g., is it favorable within 20 to 30 degrees of flexion).  If it is found to be unfavorable, the examiner should state whether it is unfavorable in any degree of palmar flexion, or with ulnar or radial deviation; or in the alternative, whether it is extremely unfavorable so as to be equivalent to the loss of use of the hand.

Upon neurological evaluation, with respect to examining the median nerve of the right forearm, the examiner must provide an opinion as to whether the Veteran exhibits complete (i.e., the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, perpetual extension of the index and middle fingers; inability to flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances) or incomplete paralysis.  If an incomplete paralysis is identified, the examiner must express an opinion as to whether such incomplete paralysis is mild, moderate, or severe, and provide the rationale for the determination.  If such a determination is not feasible, this must be stated for the record and the reasons provided.

Last, the examiner should describe any functional effects the right wrist disability has on the Veteran's employability.

A complete rationale for all opinions expressed must be provided.

4.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his attorney-representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


